MEMORANDUM **
Lakhveer Singh, a native and citizen of India, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen removal proceedings to apply for asylum based on changed country conditions. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion, see Bolshakov v. INS, 133 F.3d 1279, 1282 (9th Cir.1998), and we deny the petition for review.
*653The BIA did not abuse its discretion in denying Singh’s motion to reopen as untimely, where the general country condition articles submitted with the motion pre-dated his initial asylum hearing and failed to demonstrate “changed circumstances” in India. See Konstantinova v. INS, 195 F.3d 528, 530 (9th Cir.1999) (upholding the denial of a motion to reopen where petitioner introduced evidence that was too general in nature to demonstrate a well-founded fear of persecution); 8 C.F.R. §§ 1003.2(c)(2)-(3).
We lack jurisdiction to review the BIA’s March 2, 2004 dismissal of Singh’s direct appeal from the immigration judge’s decision because he failed to timely file a petition for review of that order. See Stone v. INS, 514 U.S. 386, 405-06, 115 S.Ct. 1537, 131 L.Ed.2d 465 (1995); Martinez-Serrano v. INS, 94 F.3d 1256, 1258 (9th Cir.1996).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.